

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (this "Agreement") is made and entered into
as of this 1st day of October 2005, by and between New Motion, Inc. a Delaware
corporation (the "Company") and Shane A. Maidy ("Executive").
 
1. Engagement and Duties.
 
 1.1 Upon the terms and subject to the conditions set forth in this Agreement,
the Company hereby engages and employs Executive as Senior Vice President of
Marketing & Licensing. Executive hereby accepts such engagement and employment.
 
 1.2 Executive will have access to certain confidential information and may,
during the course of his employment, develop certain information which will be
the property of the Company. Executive will be required to sign the Company's
"Proprietary Information and Assignment of Inventions Agreement" as a condition
of his employment under this Agreement.
 
 1.3 Executive's duties and responsibilities shall be as follows: responsible
for the development and expansion of the Company's licensed content library and
strategic placement of such content on New Motion's mobile platform, subject to
the supervision, direction and control of the Board of Directors (the "Board")
of the Company. In addition, Executive's duties shall include those duties and
services for the Company and its affiliates as the Board shall from time to time
reasonably direct. Executive shall report directly to the Chief Executive
Officer of the Company.
 
 1.4 Executive agrees to devote his primary business time, energies, skills,
efforts and attention to his duties hereunder, and will not, without the prior
written consent of the Company, which consent will not be unreasonably withheld,
render any material services to any other business concern. Executive will use
his best efforts and abilities faithfully and diligently to promote the
Company's business interests.
 
(a) Company acknowledges and approves that Executive currently has a vested
interest in another Corporation that maintains and is acquiring content from
international sources which is to be utilized in various media formats. From
time to time Executive may chose to hold director and officer positions with the
Corporation. Executive has made Company aware of these circumstances and have
agreed that this will not prevent Executive from performing his services to
Company. Executive will perform his services for the Corporation so not to
interfere with his services to Company. Executive shall inform Company
immediately of any potential conflicts of interests and shall resolve such
potential conflicts in favor of the Company.
 
Executive may perform his duties and obligations under this Agreement remotely
for up to three days per week, so long as doing so does not interfere with his
performance of such duties and obligations and the Executive complies with the
Company's Telecommunications Policy. On days Executive is not working remotely,
he shall work from an office provided by the Company in Orange County,
California, or such other location in Los Angeles or Orange County, California,
as the Board may from time to time determine.
 
2. Term of Employment. Executive's employment pursuant to this Agreement shall
commence on August 25, 2005 ("Start Date") and shall terminate on the earliest
to occur of the following:
 

--------------------------------------------------------------------------------


 
(a) the close of business on the second anniversary of the Start Date;
 
(b) the death of Executive;
 
(c) delivery to Executive of written notice of termination by the Company if
Executive shall suffer a "permanent disability," which for purposes of this
Agreement shall mean a physical or mental disability which renders Executive, in
the reasonable judgment of the Board, unable to perform his duties and
obligations under this Agreement for 90 days in any 12-month period;
 
(d) notice to Executive of termination by the Company for Cause. For purposes of
this Agreement, Cause means: (ii) any material breach of any of the terms of
this Agreement; (ii) any act or omission knowingly undertaken or omitted by
Executive with the intent of causing damage to the Company, its properties,
assets or business, goodwill, or its stockholders, officers, directors or
employees; (ii) commission of any material act of dishonesty, fraud,
misrepresentation, misappropriation, embezzlement, or other act of moral
turpitude; (iii) Executive's consistent failure to perform his normal duties or
any obligation under any provision of this Agreement, in either case, as
directed by the Chief Executive Officer and/or the Board; (iv) conviction of, or
pleading nolo contendere to (A) any crime or offense involving monies or other
property of the Company; (B) any felony offense; or (C) any crime of moral
turpitude; or (v) the chronic or habitual use or consumption of drugs or
alcoholic beverages; or
 
(e) notice to Executive of termination by the Company "without cause."
 
After the expiration of the Employment term under Section 2(a), if Executive
continues to be employed by the Company, such employment shall be terminable "at
will" by either the Company or Executive and the terms and conditions of this
Agreement shall continue to apply; provided, however, that if the Company
terminates Executive's "at will" employment without Cause, then the severance
amount set forth in Section 3.1 payable to Executive as a result of such
termination shall be equal to one month's pay at Executive's then-current base
salary, accrued vacation and any Company approved holidays for which the
Executive worked reimbursement of any approved expenses incurred up through date
of termination and such amount shall be paid pursuant to California law.
Additionally, Executive shall be entitled to Commissions as described in Section
3.3 of this Agreement for a period as agreed to in Exhibit A Paragraph 2.f.
which provides Executive upon termination of its relationship with Company an
one percent (1%) Commission Fee of Company's Gross Revenue for any license
signed, content secured or relationship developed where Executive introduces
Company to Property owner, Licensor or business partner.
 
In the event Executive is terminated for Cause pursuant to section 2(d), the
Executive shall only receive his base salary though the termination date and
shall not be entitled to any additional compensation, including salary, or
bonus, excluding commissions. accrued vacation, Company approved holidays for
which the Executive worked. Additionally, Executive shall be entitled to
Commissions as described in Section 3.3 of this Agreement for a period as agreed
to in Exhibit A Paragraph 2.f. which provides Executive upon termination of its
relationship with Company an one percent (1%) Commission Fee of Company's Gross
Revenue for any license signed, content secured or relationship developed where
Executive introduces Company to Property owner, Licensor or business partner.
 
2

--------------------------------------------------------------------------------


 
3. Compensation; Executive Benefit Plans.
 
 3.1 Base Salary. Commencing on the Start Date, the Company shall pay Executive
an annual base salary of $135,000.00. Executive's annual base salary will be
increased to $160,000.00 on the first anniversary of the Start Date. Executive's
base salary shall be payable in installments throughout the year in the same
manner and at the same times the Company pays base salaries to other executives
of the Company. In the event that Executive's employment is terminated, above
(i.e., without cause), the Company shall continue to pay Executive's
then-current base salary, Bonus described in Section 3.2, Commissions described
in Section 3.3, as severance pay for the balance of the initial term hereof, and
Executive shall retain only those Options described in Section 3.4, below, that
have vested prior to the effective date of such termination.
 
3.2 Bonuses.
 
(a) Executive will also be eligible to receive a bonus, capped at $120,000 per
year (the "Bonus") at the times and in the amounts set forth below:
 
The Bonus will be paid in cash pursuant to the schedule below and will accrue on
each monthly anniversary of the Start Date for a period of twenty four months
(the "Bonus Period"). At the end of each calendar month following the Start
Date, Executive shall accrue a bonus of 1% of the Company's then completed
month's net profits, as determined in accordance with generally accepted
accounting principals ("GAAP"). The accrued bonus for each monthly period shall
be payable under this paragraph within 30 days after the end of each calendar
quarter in the Bonus Period and upon completion of the un-audited interim
financial statements of the Company (or its successor) for each such calendar
quarter for which a Bonus is payable hereunder (the "Bonus Payment Date"). The
Bonus for any month in the Bonus Period which is less than a full month, shall
be prorated for the applicable month. All bonus calculations shall be made by
the Company, whose determination shall be final and binding on Executive and the
Company absent manifest error.
 
In the event of an adjustment to the financial statements used above, occasioned
by results of the actual year end audit, the Executive and the Company shall
make an adjusting payment (in cash, or stock if the stock election has been
made) to one another, as necessary, to reflect any change to the financial
information used to calculate the bonus payable hereunder. Any under payment of
Bonuses will be paid to Executive within 30 days of the discovered error,
however these adjustments will not effect the maximum allowable under Section
3.2. Any over payment of Bonuses to Executive will be reflected in next bonus
period, however these adjustments will not effect the maximum as allowed under
Section 3.2. Any overpayment of a bonus will be adjusted through the future
bonus payment.
 
(b) Executive will also receive a bonus equal to 1% of the net profits of the
Company's licensing division, as determined in accordance with generally
accepted accounting principals ("GAAP"). The accrued bonus for each monthly
period shall be payable under this paragraph within 30 days after the end of
each calendar quarter and upon completion of the un-audited interim financial
statements of the Company (or its successor) for each such calendar quarter for
which a bonus is payable hereunder (the "Bonus Payment Date"). The bonus for any
month which is less than a full month, shall be prorated for the applicable
month. All bonus calculations shall be made by the Company's outside accountants
whose determination shall be final and binding on Executive and the Company
absent manifest error.
 
3

--------------------------------------------------------------------------------


 
In the event of an adjustment to the financial statements used above, occasioned
by results of the actual year end audit, the Executive and the Company shall
make an adjusting payment (in cash, or stock if the stock election has been
made) to one another, as necessary, to reflect any change to the financial
information used to calculate the bonus payable hereunder. Any under payment of
Bonuses will be paid to Executive within 30 days of the discovered error,
however these adjustments will not effect the maximum allowable under Section
3.2. Any over payment of Bonuses to Executive will be reflected in next bonus
period, however these adjustments will not effect the maximum as allowed under
Section 3.2.
 
 3.3 Commissions. Attached as Exhibit A to this Agreement is a copy of
Executive's Consulting Agreement with the Company, dated April 20, 2005
("Consulting Agreement"). Executive will receive commissions earned as a result
of services performed under the Consulting Agreement according to the terms and
at the rates set forth in section 2 of the Consulting Agreement ("Residual
Commissions"). A complete list of the relationships, deals and/or business
opportunities for which Executive will receive Residual Commissions is set forth
on Exhibit B to this Agreement.
 
 3.4 Stock Options. Subject to approval by the Company's Board of Directors, you
will be granted an option to purchase up to 60,000 shares of NMI's Common Stock
(the "Options") at an exercise valued at the fair market value of the stock as
of the Value Determination Date (defined below). For purposes hereof, if the
Company is a private company, the fair market value of the stock as of the last
day in the applicable quarterly period (the "Value Determination Date") shall be
determined in good faith by the Board of Directors of the Company. If the
Company is public at that time, the fair market value of the stock on the Value
Determination Date shall be the average closing price of the stock on the market
on which it is then being traded for the 20 trading days immediately preceding
the Value Determination Date. The Options will be governed by and granted
pursuant to a separate Stock Option Agreement. The Options will be subject to
vesting so long as you continue to be employed by the Company, according to the
vesting schedule set forth in the Stock Option Agreement. Accelerated Vesting:
Company agrees that all 60,000 shares (or the remaining unvested shares at the
time shall or any subsequent grant of shares) shall vest automatically for
Executive, should one of the following events take place, (1) a "Change of
Control" For purposes of this letter agreement, a "Change of Control" shall be
deemed to have occurred in the event (i) any person (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), or group of such "persons", without the consent of the
Company's Board of Directors, is or becomes a "beneficial owner" (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty-one percent (51%) or more of the combined voting
power of the Company's then outstanding securities; (ii) of a merger,
consolidation or stock sale which results in the holders of the Company's
capital stock immediately prior to such merger, consolidation or stock sale
owning less than fifty percent (50%) of the voting equity of the Company's
capital stock immediately after such merger, consolidation or stock sale; or
(iii) of the sale or transfer of all or substantially all of the assets of the
Company.
 
4

--------------------------------------------------------------------------------


 
3.5 Vacation. You will receive two weeks paid vacation, one week will vest
immediately upon the Start Date and you shall accrue the other week. During the
second year of your employment, you will receive three weeks paid vacation which
you shall accrue during that year. All vacation shall be paid and earned in
accordance with the Company's vacation policy.
 
 3.6 Laptop/Mobile Telephone-PDA. The Company will provide Executive with a
laptop computer and a PDA for business use. The laptop and Mobile Telephone-PDA
will remain the property of the Company and must be returned upon the
termination of Executive's employment with the Company.
 
 3.7 Other Benefits. During the term of his employment hereunder, Executive
shall be eligible to participate in all operative employee benefit and welfare
plans of the Company then in effect from time to time and in respect of which
all executives of the Company generally are entitled to participate ("Company
Executive Benefit Plans"), including, to the extent then in effect, auto
allowances, group life, medical, disability and other insurance plans, all on
the same basis applicable to employees of the Company whose level of management
and authority is comparable to that of Executive.
 
 3.8 The Company reserves the right to modify, suspend, or discontinue any and
all of the above-mentioned plans, practices, policies and programs at any time
as long as such action is taken generally with respect to other similarly
situated executives of the Company.
 
 3.9 The Company may deduct from any compensation payable to Executive the
minimum amounts sufficient to cover applicable federal, state and/or local
income tax withholding, old-age and survivors' and other social security
payments, state disability and other insurance premiums and payments. This shall
also apply to bonus payments where Executive elects to receive stock instead of
cash, except that Executive shall provide the funds necessary for the Company to
comply with its withholding obligations. This may be accomplished either by
depositing such funds with the Company or the Company is authorized to offset
the amounts required for withholding from Executive's Base Salary.
 
4. Expenses.
 
 4.1 Generally. Executive shall be entitled to reimbursement from the Company
for the reasonable costs and expenses which he incurs in connection with the
performance of his duties and obligations under this Agreement in a manner
consistent with the Company's practices and policies as adopted or approved from
time to time by the Board for executive officers generally.
 
4.2 Travel. All travel requests must be approved in advance by the Chief
Executive Officer. The Company will reimburse Executive for expenses reasonably
incurred by him for business travel, including transportation, lodging and
reasonable entertainment expenses, pursuant to the Company's Travel Policy.
 
5

--------------------------------------------------------------------------------


 
 4.3 Vehicle. The Company will reimburse Executive for automobile expenses for
one vehicle, including lease or finance payments, gasoline, insurance,
maintenance, repairs and all other reasonable costs associated with the vehicle,
up to a maximum reimbursement of $800 per month.
 
 4.4 Mobile Telephone/PDA. The Company will reimburse Executive for the monthly
fees associated with a mobile telephone and Blackberry (or equivalent) service,
up to a maximum of $300 per month.
 
5. Dispute Resolution.
 
 5.1 Agreement to Arbitrate. Executive and the Company agree to arbitrate before
a neutral arbitrator any and all disputes or claims arising from or relating to
Executive's recruitment to or employment with the Company, or the termination of
that employment, including claims against any current or former agent or
employee of the Company, whether the disputes or claims arise in tort, contract,
or pursuant to a statute, regulation, or ordinance now in existence or which may
in the future be enacted or recognized, including, but not limited to, the
following claims:
 
claims for fraud, promissory estoppel, fraudulent inducement of contract or
breach of contract or contractual obligation, whether such alleged contract or
obligation be oral, written, or express or implied by fact or law;
 

 
·
claims for wrongful termination of employment, violation of public policy and
constructive discharge, infliction of emotional distress, misrepresentation,
interference with contract or prospective economic advantage, defamation, unfair
business practices, and any other tort or tort-like causes of action relating to
or arising from the employment relationship or the formation or termination
thereof;

 

 
·
claims of discrimination, harassment, or retaliation under any and all federal,
state, or municipal statutes, regulations, or ordinances that prohibit
discrimination, harassment, or retaliation in employment, as well as claims for
violation of any other federal, state, or municipal statute, regulation, or
ordinance, except as set forth herein; and

 

 
·
claims for non-payment or incorrect payment of wages, commissions, bonuses,
severance, employee fringe benefits, stock options and the like, whether such
claims be pursuant to alleged express or implied contract or obligation, equity,
the California Labor Code, the Fair Labor Standards Act, the Employee Retirement
Income Securities Act, and any other federal, state, or municipal laws
concerning wages, compensation or employee benefits.

 
5.2 Claims Excluded from Arbitration. The Company and Executive understand and
agree that arbitration of the disputes and claims covered by this Agreement
shall be the sole and exclusive mechanism for resolving any and all existing and
future disputes or claims arising out of Executive's recruitment to or
employment with the Company or the termination thereof. The Company and
Executive further understand and agree that the following disputes and claims
are not covered by this Agreement and shall therefore be resolved as permitted
or required by the law then in effect:
 
6

--------------------------------------------------------------------------------


 

 
·
claims for workers' compensation benefits, unemployment insurance, or state or
federal disability insurance;

 

 
·
claims for injunctive and/or other equitable relief; and

 

 
·
any other dispute or claim that has been expressly excluded from arbitration by
law.

 
Also, nothing in this section should be interpreted as restricting or
prohibiting Executive from filing a charge or complaint with a federal, state,
or local administrative agency charged with investigating and/or prosecuting
complaints under any applicable federal, state or municipal law or regulation.
Any dispute or claim that is not resolved through the federal, state, or local
agency must be submitted to arbitration in accordance with this section.
 
 5.3 Waiver of Court or Jury Trial. Executive and the Company understand and
agree that the arbitration of disputes and claims under this section shall be
instead of a trial before a court or jury or a hearing before a government
agency. Executive and the Company understand and agree that, by signing this
Agreement, Executive and the Company are expressly waiving any and all rights to
a trial before a court or jury or before a government agency regarding any
disputes and claims which we now have or which we may in the future have that
are subject to arbitration under this section.
 
 5.4 Arbitration Procedures. The arbitrator shall issue a written award that
sets forth the essential findings and conclusions on which the award is based.
The arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator's award shall be
final and binding on both the Company and Executive and it shall provide the
exclusive remedy(ies) for resolving any and all disputes and claims subject to
arbitration under this section. The arbitrator's award shall be subject to
correction, confirmation, or vacation, as provided by California Code of Civil
Procedure Section 1285.8 et seq and any applicable California case law setting
forth the standard of judicial review of arbitration awards.
 
The arbitration shall be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association;
provided, however, that the Arbitrator shall allow the discovery authorized by
California Code of Civil Procedure section 1283.05 or any other discovery
required by California law. Also, to the extent that any of the National Rules
for the Resolution of Employment Disputes or anything in this Agreement
conflicts with any arbitration procedures required by California law, the
arbitration procedures required by California law shall govern.
 
7

--------------------------------------------------------------------------------



5.5 Place of Arbitration. The arbitration shall take place in Orange County,
California, or, at the Executive's option, the county in which the Executive
resides at the time the arbitrable dispute(s) or claim(s) arose, or in any
county in which venue would have been proper if Executive were free to bring the
dispute(s) or claim(s) in court.
 
 5.6 Governing Law. This Agreement and its validity, construction and
performance shall be governed by the laws of the State of California, without
reference to rules relating to conflicts of law. Any dispute(s) and claim(s) to
be arbitrated under this section shall be governed by the laws of the State of
California, without reference to rules relating to conflicts of law.
 
 5.7 Costs of Arbitration. The Company will bear the arbitrator's fee and any
other type of expense or cost that the employee would not be required to bear if
he or she were free to bring the dispute(s) or claim(s) in court as well as any
other expense or cost that is unique to arbitration. The Company and Executive
shall each bear their own attorneys' fees incurred in connection with the
arbitration, and the arbitrator will not have authority to award attorneys' fees
unless a statute or contract at issue in the dispute authorizes the award of
attorneys' fees to the prevailing party, in which case the arbitrator shall have
the authority to make an award of attorneys' fees as required or permitted by
applicable law. If there is a dispute as to whether the Company or Executive is
the prevailing party in the arbitration, the arbitrator will decide this issue.
 
 5.8 Knowing Waiver. Executive has been advised to consult with an attorney of
his our own choosing before signing this Agreement, and has had an opportunity
to do so. Executive agrees that he has read this section carefully and
understands that by signing this Agreement, he is waiving all rights to a trial
or hearing before a court or jury of any and all disputes and claims regarding
Executive's employment with the Company or the recruitment to or termination
thereof (except as otherwise stated herein).
 
6. Miscellaneous,
 
 6.1 Notices. All notices, requests and other communications (collectively,
"Notices") given pursuant to this Agreement shall be in writing, and shall be
delivered by personal service or by United States first class, registered or
certified mail (return receipt requested), postage prepaid, addressed to the
party at the address set forth below:
 
If to Company:
 
New Motion, Inc
42 Corporate Park Suite 250
Irvine CA 92606
949-777-3700 (phone)
949-777-3707 (fax)
Attn: Board of Directors

 
8

--------------------------------------------------------------------------------


 
If to Executive:
 
Shane A. Maidy
11745 Montana Avenue, #204
Los Angeles, CA 90049
Tel: (310) 471-1752
Fax (310) 471-1759



Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice sent by registered or certified mail shall be deemed to
have been duly given three days from date of deposit in the United States mails,
unless sooner received. Either party may from time to time change its address
for further Notices hereunder by giving notice to the other party in the manner
prescribed in this section.
 
 6.2 Entire Agreement. This Agreement contains the sole and entire Agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein. No representations, oral or otherwise,
express or implied, other than those contained in this Agreement have been
relied upon by any party to this Agreement.
 
 6.3 Severability. The Company and Executive believe the covenants contained in
this Agreement are reasonable and fair in all respects, and are necessary to
protect the interests of the Company and Executive. However, in case any one or
more of the provisions or parts of a provision contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement or
any other jurisdiction, but this Agreement shall be reformed and construed in
any such jurisdiction as if such invalid, illegal or unenforceable provision or
part of a provision had never been contained herein and such provision or part
shall be reformed so that it would be valid, legal and enforceable to the
maximum extent permitted in such jurisdiction.
 
 6.4 Neutral Interpretation. This Agreement constitutes the product of the
negotiation of the parties hereto and the enforcement hereof shall be
interpreted in a neutral manner, and not more strongly for or against either
party based upon the source of the draftsmanship hereof.
 
 6.5 Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
 
6.6 Indemnification.
 
(a) The Company shall provide indemnification for its directors and officers
(which shall include Executive) to the maximum extent allowed by the Company's
Articles of Incorporation, by-laws or Section 145 of the Delaware General
Corporation Law. Company shall also indemnify Executive for any claims relating
to the executive acting within the course and scope of employment pursuant to
California Labor Code 2802.
 
9

--------------------------------------------------------------------------------


 
 6.7 Business Day. If the last day permissible for delivery of any Notice under
any provision of this Agreement, or for the performance of any obligation under
this Agreement, shall be other than a business day, such last day for such
Notice or performance shall be extended to the next following business day
(provided, however, under no circumstances shall this provision be construed to
extend the date of termination of this Agreement).
 
6.8 Miscellaneous This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement embodies the entire
Agreement and understanding of the parties hereto in respect of the subject
matter contained herein and may not be modified orally, but only by a writing
subscribed by the party charged therewith. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein. This Agreement supersedes all prior
Agreements and understandings (whether oral or written) between the parties with
respect to such subject matter.
 
10

--------------------------------------------------------------------------------




In witness whereof, the parties have executed this Agreement as of the date
first set forth above.
 
 

Company: Executive:       New Motion, Inc.               By: /s/ Scott Walker
/s/ Shane A. Maidy   Scott Walker, Chief Executive Officer Shane A. Maidy

 
11

--------------------------------------------------------------------------------



EXHIBIT A
 
CONSULTING AGREEMENT

 
Shane A. Maidy
11745 Montana Avenue #204
     
Los Angeles, CA 90049
 
310) 200-0039 tel. / 310) 471-1759 fax
 
smalc1062vnail.com
 

 
April 20, 2005
 
Mr. Scott Walker
New Motion, Inc. 10
Corporate Park Suite 315
Irvine, California 92606
 
Re: CONSULTING PROJECT
 
Dear Mr. Walker:
 
This letter confirms an agreement whereby Shane A. Maidy ("Maidy") is engaged by
New Motion, Inc. ("NMI") to provide licensing, marketing and new business
services to NMI. This confirmation is made pursuant to the following terms and
conditions:
 

 
1.
Maidy's authority shall include:

 
a. Consultations. Maidy shall make himself available to consult and advise NMI
on any matters of importance concerning the business affairs of NMI. Maidy,
among other services that may be requested, will review, evaluate and assist NMI
in the procurement of content and business development. A detailed listing,
although not all-inclusive, is attached as Appendix "A" disclosing duties,
responsibilities and fees of Maidy as part of this Agreement. Maidy is not
considered to be an employee of NMI for the term of this engagement.
 

 
2.
Maidy's retention by NMI is effective as of May 1, 2005 and shall be in effect
until July 31, 2005. As consideration for the advisory services to be performed
by Maidy, NMI will pay a Consulting Fee based on fees outlined in Appendix "A"
and a Commission Fee as outlined below in sections "2a - 2f". The first
Consulting Fee payment will be due on the date of this Agreement and any other
payments due thereafter shall be due no later than the 10" of each month during
the Term of this Agreement. At the conclusion of the assignment as outlined in
Appendix "A", NMI shall continue to pay Maidy any Commission Fees for as long as
NMI continues to benefit and generate revenues from any relationships, deals or
business opportunities that Maidy initiated on behalf of NMI. Should NMI wish to
engage Maidy in any additional consulting assignment(s) and/or extend the Term
of this Agreement, Maidy and NMI will negotiate in good faith. Maidy shall earn
a Commission Fee based on the Gross Revenue generated from each relationship.
Such commission shall be as follows and shall be in effect for as long as NMI
has a relationship with the respective business partner(s):

 
12

--------------------------------------------------------------------------------


 

 
a.
Two percent (2%) of the first $500,000 of NMI's monthly Gross Revenue on any
license signed, content secured or relationship developed where Maidy introduces
NMI to property owner, Licensor or business partner.

 
b.
One and three quarters percent (1.75%) on the next $250,000 of NMI's monthly
Gross Revenue on any license signed, content secured or relationship developed
where Maidy introduces NMI to property owner, Licensor or business partner.

 
c.
One and a half percent (1.5%) on the next $250,000 of NMI's monthly Gross
Revenue on any license signed, content secured or relationship developed where
Maidy introduces NMI to property owner, Licensor or business partner.

 
d.
One and a quarter percent (1.25%) on the next $250,000 of NMI's monthly Gross
Revenue on any license signed, content secured or relationship developed where
Maidy introduces NMI to property owner, Licensor or business partner.

 
e.
One percent (1%) on any amount thereafter generated of NMI's monthly Gross
Revenue on any license signed, content secured or relationship developed where
Maidy introduces NMI to property owner, Licensor or business partner.

 
f.
In the event NMI and Maidy terminate their relationship, Maidy shall receive a
Commission Fee of One percent (1%) of NMI's Gross Revenue for any license
signed, content secured or relationship developed where Maidy introduces NMI to
property owner, Licensor or business partner.

 

 
3.
In addition to the fees to be paid in Section 2 above, NMI agrees to reimburse
Maidy for all reasonable out-of-pocket expenses incurred in connection with the
engagement. Such reimbursement will be due and payable upon presentation of
invoice. NMI will approve all material out-of-pocket expenses incurred by Maidy
in advance.

 
4.
NMI agrees to supply, in a timely manner, Maidy with such information as the
latter requests in order for Maidy to perform his responsibilities with respect
to this Agreement. NMI shall give Maidy discretionary authority to disclose to
potential business partners such information about NMI as is customary in such
endeavors. Said partners, where appropriate, will execute a Confidentiality
Agreement.

 
13

--------------------------------------------------------------------------------


 
NMI shall indemnify, defend and hold harmless Maidy from and against any and all
damages, liabilities, costs and expenses (including reasonable attorney's fees)
incurred in any action arising out of or in connection with negligence, willful
misconduct, or intellectual property right infringement by NMI.
 

 
6.
You represent and warrant that you are duly authorized to enter into this
Agreement on behalf of NMI. This Agreement shall be binding on your successors
and permitted assigns.

 

 
7.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California, without regard to its choice of law
provisions. In the event that a dispute arises out of this agreement such
dispute shall be settled by binding arbitration in accordance with the rules of
the American Arbitration Association and the prevailing party shall be awarded
reasonable attorneys' fee.

 
Please indicate NMI's acceptance of the terms of this Agreement by signing below
and returning same to me.
 
Very truly yours,
 
_______________________
Shane A. Maidy
 
ACCEPTED AND ACKNOWLEDGED:
NEW MOTION, INC.
 
By:______________________ 
 
Print Name: _________________________
 
Title:______________________ 
 
Print Title_________________________
 
14

--------------------------------------------------------------------------------


 
Appendix A
Duties and responsibilities regarding the engagement of Maidy, re: Section 1.a:
 


Item
 
Fee
 
Monthly Consulting Fee — Licensing / Content Acquisition
 
$
2,000
 
Monthly Consulting Fee — Marketing (20 hrs.)
 
$
3,000
           
TOTALS:
 
$
5,000
 

 
15

--------------------------------------------------------------------------------


 
EXHIBIT B
 
RESIDUAL COMMISSION SCHEDULE
 
1. Distributive Networks, LLC
 
2. NASCAR
 
3. Sony Pictures Entertainment / Sony Pictures Digital Entertainment
 
4. Universal Music Group
 
5. The Walt Disney Company / Walt Disney Internet Group
 
16

--------------------------------------------------------------------------------


 